Court of Appeals for the
                      First District of Texas at Houston
                                       
                                     Order
                                       
Appellate case name:	In the Interest of R.M.S., a Child

Appellate case number:	01-13-00331-CV

Trial court case number:	2007-31908

Trial court:	312th District Court of Harris County

Appellant, Quentessa Synegal, has filed a second motion for extension of time to file her brief.  We grant the motion.
The Clerk's record was filed in this case on May 10, 2013, and a supplemental clerk's record was filed on June 19, 2013.  The trial court, however, partially granted appellant's motion for partial new trial on June 19, 2013, and the trial court entered amended findings of fact and conclusions of law the same day.  Although appellant designated the trial court's order and amended findings of fact and conclusions of law for inclusion in the record on June 27, 2013, a supplemental clerk's record containing the order and amended findings and conclusions was not filed with this Court until August 6, 2013.
Accordingly, we GRANT appellant's motion and ORDER appellant's brief be filed no later than August 26, 2013.  See Tex. R. App. P. 38.6(a).  Appellee's brief will be due 20 days from the date appellant's brief is filed.  See Tex. R. App. P. 38.6(b).  
Because this appeal involves a termination of the parent-child relationship or a child protective order, the Court is required to bring this appeal to final disposition within 180 days of the date the notice of appeal was filed, or by October 14, 2013.  See Tex. R. Jud. Admin. 6.2, reprinted in Tex. Gov't Code Ann., tit. 2, subtit. F app. (West Supp. 2012).  Therefore, due to the previous delays in this appeal, no further extensions of time to file either brief will be granted.  See Tex. R. App. P. 38.6(d).
It is so ORDERED.


Judge's signature:	/s/ Chief Justice Sherry Radack
	  Acting individually       Acting for the Court

Date:  August 22, 2013